                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


    Mokomo Cooper,                                        Case No. 18-cv-1908 (WMW/DTS)

                       Petitioner,
                                                 ORDER ADOPTING REPORT AND
          v.                                          RECOMMENDATION

    Secretary of Department of Homeland
    Security et al.,

                       Respondents.


         This matter is before the Court on the August 27, 2018 Report and Recommendation

(R&R) of United States Magistrate Judge David T. Schultz.              (Dkt. 7.)    The R&R

recommends denying Plaintiff Mokomo Cooper’s petition for a writ of mandamus as moot

and dismissing this case without prejudice for lack of jurisdiction. Objections to the R&R

have not been filed in the time period permitted. 1 In the absence of timely objections, this

Court reviews an R&R for clear error. See Fed. R. Civ. P. 72(b) advisory committee’s note

to 1983 amendment (“When no timely objection is filed, the court need only satisfy itself

that there is no clear error on the face of the record in order to accept the recommendation.”);

Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Having reviewed the

R&R, the Court finds no clear error.



1
       The Clerk of Court mailed the R&R to Cooper’s last known address, and the United
States Postal Service returned the mailing as undeliverable. Cooper has not provided an
alternative address. The Court declines to postpone its decision until Cooper updates his
contact information. See Passe v. City of New York, No. CV 02-6494, 2009 WL 290464,
at *4 (E.D.N.Y. Jan. 5, 2009) (explaining that it is a plaintiff’s responsibility to provide
updated contact information to ensure the timely receipt of case-related communications).
       Based on the R&R and all the files, records and proceedings herein, IT IS HEREBY

ORDERED:

       1.       The August 27, 2018 R&R, (Dkt. 7), is ADOPTED;

       2.       Plaintiff Mokomo Cooper’s petition for a writ of mandamus, (Dkt. 1), is

DENIED AS MOOT; and

       3.       This action is DISMISSED WITHOUT PREJUDICE for lack of

jurisdiction.

       LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: November 20, 2018                              s/Wilhelmina M. Wright
                                                      Wilhelmina M. Wright
                                                      United States District Judge




                                            2
